Name: Commission Regulation (EEC) No 1207/87 of 30 April 1987 amending Regulation (EEC) No 1687/76 laying down common detailed rules for verifying the use and/or destination of products from intervention
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  tariff policy;  executive power and public service
 Date Published: nan

 No L 115/24 Official Journal of the European Communities 1 . 5 . 87 COMMISSION REGULATION (EEC) No 1207/87 of 30 April 1987 amending Regulation (EEC) No 1687/76 laying down common detailed rules for verifying the use and/or destination of products from intervention HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1687/76 is hereby amended as follows : 1 . Article 3 ( 1 ) (a) 1 is replaced by the following : ' 1 . left the customs territory of the Community as defined in Article 1 ( 1 ) of Council Regulation (EEC) No 2151 /84 ('); for the purposes of this Regulation deliveries of any products intended solely for consumption on board to drilling or extraction platforms, including workpoints provi ­ ding support services for such operations, situated within the area of the European continental shelf, or within the area of the continental shelf of the non-European part of the Community, but beyond a three-mile zone starting from the base line used to determine the width of a Member State's territo ­ rial sea, shall be considered to have left the customs territory of the Community ; or THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Articles 7 (5) and 8 (3) thereof, and the corresponding provisions of the other Regulations establishing a common organization of the market in respect of agricultural products, Whereas Council Regulation (EEC) No 2151 /84 of 23 July 1984 on the customs territory of the Community (3), as last amended by the Act of Accession of Spain and Portugal, gives a precise definition of the 'customs terri ­ tory of the Community' ; whereas, therefore, it is appro ­ priate to make use of this definition in the interests of legal certainty ; whereas, therefore, Commission Regula ­ tion (EEC) No 1 687/76 (4), as last amended by Regulation (EEC) No 1093/87 (*), should be amended accordingly ; Whereas Commission Regulation (EEC) No 223/77 of 22 December 1976 on provisions for the implementation of the Community transit procedure and for certain simplifi ­ cations of that procedure (*), as last amended by Regula ­ tion (EEC) No 3399/85 Q, extended the simplified Community rail transit procedure to the carriage of goods by large containers ; whereas it is therefore appropriate to amend Regulation (EEC) No 1687/76 to take this into account ; Whereas Commission Regulation (EEC) No 2220/85 (8), as last amended by Regulation (EEC) No 1181 /87 (9), lays down common detailed rules for the application of the system of securities for agricultural products ; whereas therefore, Regulation (EEC) No 1687/76 should be amended to take account of Regulation (EEC) No 2220/85 ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant Mana ­ gement Committees, (') OJ No L 197, 27. 7 . 1984, p. 1 . 2 . Article 3 (2) is replaced by the following : '2. In respect of products to be delivered at a specific port of shipment within the Community as food aid, the Member State in which that port is situ ­ ated shall take all necessary measures to check whether the product leaves the customs territory of the Community by that port. If the products do not leave the customs territory of the Community within three months from the day on which the proof of delivery referred to in paragraph 1 (e) has been presented to the competent authorities, the Member State concerned shall inform the Commission , giving any available information as to the reasons therefor.' 3 . Article 9 is replaced by the following : 'Article 9 1 . Where, on completion of customs export formali ­ ties, products are placed under one of the procedures provided for in Title IV Section 1 of Regulation (EEC) No 223/77 for carriage to a station of destination or delivery to a consignee outside the customs territory of the Community, they shall be deemed to have been exported as soon as they are placed under that proce ­ dure . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 2 OJ No L 139, 24. 5 . 1986, p. 29 . (3) OJ No L 197, 27. 7 . 1984, p . 1 . (&lt;) OJ No L 190, 14. 7 . 1976, p . 1 . O OJ No L 106, 22. 4 . 1987, p . 14. ( «) OJ No L 38 , 9 . 2. 1977, p . 20 . f) OJ No L 322, 3 . 12 . 1985, p . 10 . (8) OJ No L 205, 3 . 8 . 1985, p . 5 . 0 OJ No L 113, 30 . 4. 1987, p . 31 . 1 . 5 . 87 Official Journal of the European Communities No L 115/25 2. When paragraph 1 applies, the customs office of departure where customs export formalities are completed shall ensure that one of the following endorsements is entered on the document issued as proof of export :  Salida del territorio aduanero de la Comunidad bajo el rÃ ©gimen de trÃ ¡nsito comunitario simplifi ­ cado por ferrocarril o en contenedores grandes  Udgang af FÃ ¦llesskabets toldomrade i henhold til ordningen for den forenklede procedure for fÃ ¦lles ­ skabsforsendelse med jernbane eller store contai ­ ners  Ausgang aus dem Zollgebiet der Gemeinschaft im Rahmen des vereinfachten gemeinschaftlichen Versandverfahrens mit der Eisenbahn oder in GroÃ behÃ ¤ltern 3 . The customs office of departure may permit the contract of carriage to be varied so that carriage ends within the Community only if it is established either :  that, if a security has been given to an intervention agency for the purpose of ensuring that export does take place, this security has not been released, or,  that a new security has been given . However, if the security has been released in applica ­ tion of paragraph 1 and the product has not in fact left the customs territory of the Community within the time limit allowed, the customs office of departure shall so inform the agency responsible for releasing the security and shall provide it as soon as possible with all the necessary particulars. In such cases the release shall be regarded as having been made in error.' 4 . Article 13 (2) and (5) are deleted. 5 . Article 13a (2) is replaced by the following : '2. Where products, for whose use and/or destina ­ tion a security was given in accordance with Article 1 3 ( 1 ), leave the customs territory of the Community and the customs export formalities for obtaining a refund have not been completed, those formalities shall , for the purposes of the application of Council Regulation (EEC) No 754/76 ('), be deemed to have been completed, and paragraph 1 shall apply.  Ã Ã ¾Ã ¿Ã ´Ã ¿Ã  Ã ±ÃÃ  Ã Ã ¿ Ã Ã µÃ »Ã Ã ½Ã µÃ ¹Ã ±Ã ºÃ  Ã ­Ã ´Ã ±Ã Ã ¿Ã  Ã Ã ·Ã  Ã Ã ¿Ã ¹Ã ½Ã  ­ Ã Ã ·Ã Ã ±Ã  Ã ÃÃ  Ã Ã ¿ Ã ±ÃÃ »Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¼Ã ­Ã ½Ã ¿ Ã ºÃ ±Ã ¸Ã µÃ Ã Ã Ã  Ã Ã ·Ã  Ã ºÃ ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ ®Ã  Ã ´Ã ¹Ã ±Ã ¼Ã µÃ Ã ±Ã ºÃ Ã ¼Ã ¹Ã Ã ·Ã  Ã ¼Ã µ Ã Ã ¹Ã ´Ã ·Ã Ã Ã ´Ã Ã ¿Ã ¼Ã ¿ Ã ® Ã ¼Ã µÃ ³Ã ¬Ã »Ã ± Ã µÃ ¼ÃÃ ¿Ã Ã µÃ Ã ¼Ã ±Ã Ã ¿Ã ºÃ ¹Ã ²Ã Ã Ã ¹Ã ±  Exit from the customs territory of the Community under the simplified Community transit procedure for carriage by rail or large containers  Sortie du territoire douanier de la CommunautÃ © sous le rÃ ©gime du transit communautaire simplifiÃ © par fer ou par grands conteneurs  Uscita dal territorio doganale della ComunitÃ in regime di transito comunitario semplificato per ferrovia o grandi contenitori (') OJ No L 89, 2. 4 . 1976, p. 1 .'  Uitgang uit het douanegebied van de Gemeen ­ schap onder de regeling vereenvoudigd commu ­ nautair douanevervoer per spoor of in grote contai ­ ners  SaÃ ­do do territÃ ³rio aduaneiro da Comunidade ao abrigo do regime do trÃ ¢nsito comunitÃ ¡rio simplifi ­ cado por caminho-de-ferro ou em grandes conten ­ tores . Article 2 This Regulation shall enter into force on 1 June 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 April 1987. For the Commission Frans ANDRIESSEN Vice-President